Name: Commission Regulation (EC) No 1303/2003 of 23 July 2003 amending Regulation (EC) No 896/2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community
 Type: Regulation
 Subject Matter: plant product;  trade;  tariff policy
 Date Published: nan

 Important legal notice|32003R1303Commission Regulation (EC) No 1303/2003 of 23 July 2003 amending Regulation (EC) No 896/2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community Official Journal L 185 , 24/07/2003 P. 0005 - 0005Commission Regulation (EC) No 1303/2003of 23 July 2003amending Regulation (EC) No 896/2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 2587/2001(2), and in particular Article 20 thereof,Whereas:(1) Commission Regulation (EC) No 896/2001(3), as last amended by Regulation (EC) No 323/2003(4), lays down detailed rules for the management of the tariff import quotas provided for in Article 18(1) of Regulation (EEC) No 404/93.(2) According to Article 8(1) of Regulation (EC) No 896/2001, the request for annual quota allocation of non-traditional operators may not cover a quantity greater than 12,5 % of the total quantity allocated annually to non-traditional operators. The request shall be accompanied by proof that a security of EUR 150 per tonne requested has been lodged.(3) Experience of applying the Community banana import regime has shown on the one hand that the total quantity of allocations applied far exceeds the quantity available to non-traditional operators, and on the other hand that the number of non-traditional operators has continuously increased. Therefore, a high percentage reduction is applied to each application for annual allocation of non-traditional operators. Taking these elements into consideration, the maximum percentage of 12,5 % should be decreased. The decrease takes into account the different percentage reductions in Quotas A and B and Quota C and also future developments of the annual allocation to non-traditional operators.(4) Regulation (EC) No 896/2001 should be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1In Article 8(1), second subparagraph, (a), of Regulation (EC) No 896/2001, the percentage "12,5" is replaced by the percentage "5".Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 345, 29.12.2001, p. 13.(3) OJ L 126, 8.5.2001, p. 6.(4) OJ L 47, 21.2.2003, p. 12.